Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 1/29/2021, with respect to claims 21-35 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 25-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (PGPUB Document No. US 2011/0242134) in view of Kashitani (PGPUB Document No. US 2011/0234879) in view of Fialho et al. (PGPUB Document No. US 2014/0043365) in view of Bailey (PGPUB Document No. US 2013/0093759) in view of Sphero (“Sphero Augmented Reality: Sharky the Beaver”, URL: https://www.youtube.com/watch?v=UPn3jVGQw68).
Regarding claim 21, Miller teaches a display control apparatus comprising: 

A sensor configured to detect an angle of the display control apparatus (accelerometer (Miller: 0098)); 
And circuitry configured to (processor system (Miller: 0132)) 
Detect environment information (identified orientation and position information associated with an AR tag (Miller: 0059). Note that information of any object within the environment relevant to the user (user’s device) corresponds the “environment information”) based on an image acquired by the camera (captured image stream of the AR tag (Miller: 0058)) and the detected angle (The determination of the…orientation…of the portable device 10 may be enhanced by the use of onboard devices included in the portable device 10, such as an accelerometer, magnetometer, and/or gyroscope (Miller: 0098)), 
Initiate display of an object based on an operation performed on a displayed image (superimposing a virtual object based on the AR tag captured by the camera, the “operation” corresponding the required image processing for identifying the AR tag (Miller: 0059),
Specify a flat surface region (identification of the AR tag 40. Note that the AR tag is a flat object as shown in FIG.4A (Miller: 0070)) of the acquired image based on the detected environment information (identifying the AR tag based identifying pose information associated with the AR tag), determine position and angle of an object based on the specified flat surface (superimposing a virtual object having a location and orientation related to the AR tag (Miller: 0059), 
Control display of the object based on the determined position and angle of the object, and (displaying the virtual character in accordance to the teachings of Miller above) 
Change the angle of the object in accordance with the angle of the display control apparatus (As seen in the collective AR scene of FIG.8, the virtual character can be seen from different angles based on the position and orientation of the user’s device (Miller: 0089-0090)). 



Further, the combined teachings as applied above does not expressly teach wherein the angle of the object is determined independent of the displayed image. However, Fialho teaches the concept to rotating AR content such that it always faces the user based on the viewing location and direction of the user (Fialho: 0050, 0071). Therefore, when combined with the teachings above, the angle of the AR content is determined based on the location and direction of the user not that AR tag. 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the AR contents are rotated to always face the user regardless of the user position (taught by Fialho), because this enables an improved method of presenting information to the user regardless of the user position and POV.

And further, the combined teachings as applied above does not expressly teach but Bailey teaches wherein a ratio between a change in size of a feature included in the acquired image and a change in a size of the object is constant (Bailey teaches the concept of resizing the virtual image (3D representation model) based on the size of the marker such that the size of the virtual image represents the size of the physical object it is associated with (Bailey: 0084) within an AR environment similar to that of the combined teachings above (Bailey: Abstract, 0083)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to apply the virtual object displaying teaching of 

And further the combined teachings as applied above does not expressly teach but Sphero teaches wherein, after the display of the object is initiated to display the object having an initial size (size of virtual image at the beginning), a ratio between a change in size of a feature included in the acquired image and a change in a size of the object is constant (see rejection above) during a continuous display of the object in which a size of the object changes from the initial size to another size different than the initial size (as seen in the video of Sphero, the size the AR image changes in real-time based on the distance from the AI marker, wherein the size of the AI marker is proportionate to the distance. Therefore, the ratio of the change in size of the AI marker (due to distance) and the size of the AR image is constant as presently claimed).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the marker teaching of Sphero, because this enables a dynamic AR experience to the user.

Regarding claim 25, the combined teachings as applied above teaches the display control apparatus according to claim 21, wherein the sensor includes an acceleration sensor or a magnetic field sensor, and wherein the angle of the display control apparatus is specified based on a result of detection by the acceleration sensor or the magnetic field sensor (The determination of the…orientation…of the portable device 10 may be enhanced by the use of onboard devices included in the portable device 10, such as an accelerometer, magnetometer, and/or gyroscope (Miller: 0098)).  

Regarding claim 26, the combined teachings as applied above teaches the display control apparatus according to claim 25, wherein the acceleration sensor detects an inclination of the acquired image to specify the flat surface region (detecting perspective distortion of the AR tag (“inclination of the 

Regarding claim 27, the combined teachings as applied above teaches the display control apparatus according to claim 21, wherein the circuitry is further configured to detect a position of a point of view of the display control apparatus, the position being defined in a real space included in the acquired image (refer to the coordinate space of the real environment representing the user’s device 10 (Miller: FIG.2, 0064)), and specify a point of view of the object based on the position of the point of view of the display control apparatus (Miller teaches the virtual character 34 has turned to face the direction that the portable device is directed towards (“point of view of the object”) (Miller: 0075)).  

Regarding claim 28, the combined teachings as applied above teaches the display control apparatus according to claim 27, wherein the circuitry is further configured to generate an image in which the object is superimposed on the acquired image (“This captured image stream is augmented in real-time with a virtual character 34 so as to generate an augmented reality image stream.“ (Miller: 0055)).  

Regarding claim 29, the combined teachings as applied above teaches the display control apparatus according to claim 28, wherein the circuitry is further configured to switch the generated image to a different point-of-view image according to a positional relation between the display control apparatus and a real world object in the real space included in the acquired image (the change in location of the user’s device (from FIG.4A to FIG.4B) results in the virtual character switching from one point of view to another (Miller: 0070-0072)).  

Regarding claim 30, the combined teachings as applied above teaches the display control apparatus according to claim 28, wherein the position of the point of view of the display control apparatus 

Regarding claim 31, the combined teachings as applied above teaches the display control apparatus according to claim 28, wherein the position of the point of view of the display control apparatus is defined based on a shape of the object (the perspective distortion of the AR tag (“shape of the object”) is used to determine the position and orientation of the user’s device (Miller: 0062)).  

Regarding claim 32, the combined teachings as applied above teaches the display control apparatus according to claim 28, wherein the position of the point of view of the display control apparatus is defined based on an angle of the display control apparatus with respect to the object (an AR tag may serve as a reference marker which enables determination of the position, orientation and movement of the user/portable device 10 (Miller: 0062). Note that the tracked orientation of the user device corresponds to the angle of said device with respect to the AR tag).

Claim 33 is a corresponding method claim of claim 21. The limitations of claim 33 are substantially similar to the limitations of claim 21.  Therefore, it has been analyzed and rejected substantially similar to claim 33.

Claim 34 is a corresponding computer-readable medium claim of claim 21. The limitations of claim 34 are substantially similar to the limitations of claim 21.  Therefore, it has been analyzed and rejected substantially similar to claim 34. Further, Miller teaches a computer-readable medium (Miller: 0135).

Regarding claim 35, the combined teachings as applied above teaches the display control apparatus according to claim 21, wherein, after an initial size of the object is determined, the circuitry is .

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller in view of Kashitani in view of Fialho in view of Bailey in view of Sphero as applied to claim 21 above, and further in view of Reitmayr et al. (“Simultaneous Localization and Mapping for Augmented Reality“, URL: https://ieeexplore.ieee.org/document/5557942‌/citations#citations).
Regarding claim 22, Miller does not expressly teach but Reitmayr teaches the display control apparatus according to claim 21, wherein the flat surface region of the acquired image is specified by use of simultaneous localization and mapping (SLAM) (Reitmayr teaches the concept of using a SLAM system to estimate “3D location of the underlying surfaces and provides an accurate location for the annotation geometry” (Reitmayr: “Section III, A. Annotations”)).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Miller such as to further aid the AR process utilizing the SLAM teachings of Reitmayr, because this provides an improved/alternate method of recognizing the surface onto which the virtual character of Miller will be overlaid.

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616